IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FELTON HARRIS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-584

JULIE L. JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed January 14, 2015.

Petition for Writ of Certiorari—Original Jurisdiction.

Felton Harris, pro se, Petitioner.

Beverly Brewster, Assistant General Counsel, Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      The petition is denied on the merits.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.